Citation Nr: 0213228	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  99-19 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

2.  Entitlement to service connection for migraine headaches.

(An additional issue, entitlement to an increased evaluation 
for post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling, will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
December 1969.  His DD Form 214 reflects that he was awarded 
a Combat Infantryman Badge for service in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and June 1999 rating decisions by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's application to 
reopen a previously denied claim of service connection for 
tinnitus.  This matter also comes before the Board from a May 
2000 rating action in which a claim of entitlement to service 
connection for migraine headaches was denied.

In April 2002, the veteran testified at a videoconference 
hearing held at the RO before the undersigned Member of the 
Board, sitting in Washington, DC.  A transcript is of record.  
At the hearing the veteran and his representative withdrew, 
on the record, a claim of entitlement to an individual 
unemployability rating.  That issue, therefore, is no longer 
a part of this appeal.

As will be explained further herein, the Board has determined 
that new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for tinnitus, 
but that additional development is necessary with respect to 
the merits of the underlying claim.  The Board is also 
undertaking additional development on the matter of 
entitlement to an increased evaluation for PTSD.  
Accordingly, the Board is undertaking this additional 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing those claims. 


FINDINGS OF FACT

1.  The veteran served as an armor reconnaissance specialist 
during the Vietnam era and received a Combat Infantryman 
Badge.  Therefore, the provisions of 38 U.S.C.A. § 1154 are 
applicable to his claims.

2.  In a decision dated in January 1993, the RO denied a 
claim of entitlement to service connection for tinnitus, 
reasoning that there was no evidence of tinnitus in service 
and no post-service diagnosis of tinnitus.  The RO properly 
notified the veteran of that decision in February 1993, and 
he did not appeal it.

3.  Since the February 1993 determination, evidence has been 
submitted which reflects that the veteran has a current 
diagnosis of tinnitus.  Application of the provisions of 
38 U.S.C.A. § 1154 warrants the acceptance of the veteran's 
lay statements to the effect that he sustained acoustic 
trauma and experienced tinnitus during combat service as 
fact.

4.  The veteran's statements to the effect that he has 
experienced tinnitus since service until the present time are 
presumed true, for the sole purpose of assessing whether new 
and material evidence has been presented.

5.  The veteran has submitted evidence bearing directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

6.  The veteran claims that he sustained acoustic and 
concussive trauma in service which was productive of 
headaches during service.  The service medical records 
document complaints of headaches and, in light of the 
veteran's combat service, these lay statements are accepted 
as fact.  

7.  The first post-service medical evidence associated with 
complaints of headaches was dated in 1999, approximately 30 
years following the veteran's release from service.  The 
veteran himself testified that, at the earliest, the onset of 
his post-service headaches was in 1996.

8.  There is a lack of medical nexus evidence linking the 
veteran's current headaches to active service.


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's January 1993 final 
decision denying entitlement to service connection for 
tinnitus is new and material, and the claim may be reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified as 
amended at 38 U.S.C.A. § 5103A(f) (West Supp. 2001)); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2001).

2.  The veteran did not incur migraine headaches as a result 
of active service.  38 U.S.C.A. § 1110, 5107 (West 1991 & 
Supp. 2002); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (codified as amended at 38 U.S.C.A. § 5107); 
38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that new and material evidence has been 
submitted with which to reopen and grant his claim of 
entitlement to service connection for tinnitus.  He also 
maintains that entitlement to service connection is warranted 
for headaches.

I.  Preliminary Matters - Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the Statements 
of the Case (SOC) provided by the RO in July 1999 and August 
2000 and the most recent Supplemental Statement of the Case 
(SSOC) issued in November 2001, the veteran and his 
representative have been given notice of the information 
and/or medical evidence necessary to substantiate the claims 
presented.  Likewise, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
In addition, the veteran provided testimony at his 
videoconference hearing held before the undersigned Member of 
the Board in April 2002.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

II.  Factual Background

The veteran's personnel records show that he served in 
Vietnam for almost a full year and received the Combat 
Infantryman Badge.  These records show that his principal 
duties included scout observer and scout driver. 

The veteran's service medical records include a pre-
enlistement examination report dated in September 1967, at 
which time he indicated that he did not experience any ear 
problems or headaches.  Complaints of vomiting, malaise, and 
headaches are shown in a July 1969 entry.  An entry dated in 
August 1969 shows that the veteran complained of coughing, 
nasal congestion, and headaches.  In an August 1969 
examination report, clinical evaluation of the head/face/neck 
and scalp, and of the ears was normal.  At that time the 
veteran reported that he had not experienced any problems 
with severe or frequent headaches, running ears, hearing 
loss, or general ear trouble.  A service medical record dated 
in September 1969 shows that the veteran complained of 
headaches and dizziness and indicated that he had suffered a 
head injury and a laceration of the scalp. 

The veteran filed his original claim of entitlement to 
service connection for tinnitus in April 1992, at which time 
he also submitted a statement to the effect that he had not 
been treated for this conditions.  He failed to report for a 
VA examination which was scheduled in October 1992.  By 
rating action of January 1993, the RO denied entitlement to 
service connection for tinnitus, reasoning that tinnitus was 
not shown in service or after service.

VA examinations were scheduled for January 1997, for which 
the veteran failed to report.  In September 1998, the veteran 
submitted a statement explaining that he had missed scheduled 
VA examinations because he had been in and out of prison.

In November 1998, the RO issued correspondence to the veteran 
explaining the adjudication process and VA's duty to assist, 
and identifying and requesting evidence pertinent to the 
claim.

Private medical records from a correctional facility show 
that in June 1998 the veteran complained of symptoms 
including voices calling his name and voices in the right 
ear.  A mental health evaluation report dated in August 1998 
reflects that the veteran complained of ringing and buzzing 
in the ears.  In a June 1999 rating decision, the RO 
determined that this evidence was new, but was not material 
since it failed to establish any relationship between the 
veteran's period of service and his claimed tinnitus.

A November 1999 examination conducted by a private 
psychiatric consulting firm indicates that the veteran's past 
medical history was significant for migraine headaches.  It 
was noted that he was injured in the war when a blasting cap 
was accidentally dropped and exploded on the ground near him, 
at which time he was treated briefly and returned to duty.  

In a statement received in March 2000, the veteran stated 
that he had served as a gunner with the 11th CAV, during 
which he was continually exposed to loud traumatic noise.  He 
stated that headaches and ringing in his ears had been 
problematic since he was released from active duty.  By 
rating action of May 2000, the RO denied entitlement to 
service connection for migraine headaches.

VA records show that, in April 2000, the veteran complained 
of migraine headaches on the left side of the head, the onset 
of which was reported to be 10 months previously.  A CT scan 
completed two months earlier had been within normal limits.  
In May 2000, the veteran gave a 30-year history of tinnitus 
and complained that it was interfering with his hearing.  In 
August 2000 the veteran complained of constant tinnitus, 
status post noise exposure while in service.  In September 
2000, he gave a history of migraine headaches since 1969 and 
reported that they had been getting worse for the past year.  
It was noted that the veteran wondered if they were related 
to allergies.  In November 2000, the veteran was fitted for a 
tinnitus masker.  Assessments of tinnitus and migraine 
headaches were made in December 2000.

As noted above, the veteran presented testimony at a 
videoconference hearing before the undersigned Member of the 
Board in April 2002.  He testified that he had served as 
gunner of an M-60 machine gun and that during service he was 
exposed to acoustic trauma.  He stated that, although a 
tinnitus masker for the right ear had been issued to him, it 
was not helpful.  He described his symptoms as a buzzing in 
the ear, and indicated that it comes and goes.  The veteran 
testified that he was not issued any hearing protection 
during service, and noticed tinnitus right after he returned 
from Vietnam.  He stated that the headaches were related to 
acoustic trauma as well as post-concussive trauma.  He 
testified that his headaches began somewhere between 1996 and 
2000, and he indicated that they were especially problematic 
while he was in prison during that time period.  

III.  Pertinent Law and Regulations

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

As noted above, before the Board may reopen a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision. 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 
Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board, regarding the issue of service connection for 
tinnitus, is whether the previously denied claim ought to be 
reopened.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The VCAA has expressly retained that reopening requirement, 
stating that there has been no change in the requirement that 
the Secretary may not "reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 . . . ."  VCAA § 
3(a), 114 Stat.  2096, 2097-98 (now codified as amended at 38 
U.S.C.A. § 5103A(f) (West Supp. 2002)).  Clearly, therefore, 
to whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

The pertinent substantive criteria provide that service 
connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where there 
is a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The Board notes that 38 U.S.C.A. § 1154(b) (West 1991) 
provides that, in the case of a veteran who engaged in combat 
with the enemy during a period of war, lay evidence of in-
service incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation 
during service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304(d) (2001).  

The Court has rendered several decisions that further 
clarified the law and VA regulations pertaining to the use of 
lay statements in cases involving combat veterans.  In Caluza 
v. Brown, 7 Vet. App. 498 (1995), the Court emphasized that 
38 U.S.C.A. § 1154(b) "relaxes the evidentiary requirements 
for adjudication of certain combat-related VA-disability-
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  7 Vet. App. at 
507.  Accordingly, the "'lay or other evidence' [will] be 
accepted as sufficient proof of service incurrence or 
aggravation unless there is 'clear and convincing evidence' 
that the disease or injury was not incurred or aggravated in 
service . . . . [citing Jensen v. Brown, 19 F.3d 1413, 1717 
(Fed. Cir. 1994)]."  7 Vet. App. at 508.

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids the veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish the claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In other words, the 38 U.S.C.A § 1154(b) presumption 
relates only to the question of service incurrence, it does 
not relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000), citing Collette 
v.Brown, 82 F.3d 389 (Fed. Cir. 1996).

IV.  Analysis

A.  New and Material Evidence - Tinnitus

The veteran maintains that new and material evidence has been 
submitted with which to reopen and grant his claim of 
entitlement to service connection for tinnitus.  

In a rating decision dated in January 1993, the RO denied a 
claim of entitlement to service connection for tinnitus.  At 
that time, the RO explained that the service medical records 
were negative for any indication or diagnosis of tinnitus and 
there was no post-service indication or diagnosis of 
tinnitus.  The veteran was notified of the RO's decision in 
February 1993, and he did not appeal it.  Therefore, the RO's 
January 1993 decision became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  Accordingly, the Board must 
review the evidence submitted since the January 1993 decision 
in order to ascertain whether new and material evidence has 
been submitted addressing the critical inquiry of whether the 
veteran's claimed tinnitus was incurred in service.

Since the January 1993 RO rating decision, the following 
evidence has been submitted for the record: (1) private 
records from a correctional facility dated in 1998; (2) VA 
medical records dated in 2000; and (3) testimony provided at 
the videoconference hearing held before the Board in April 
2002. 

The post-service medical evidence from a correctional 
facility (1) and VA medical records (2), are clearly new.  
These records document a current diagnosis of tinnitus.  At 
the time of the 1993 rating action, there was no such 
evidence.  

In the 1993 rating action, the RO also denied the claim based 
upon a finding that the service medical records were negative 
for complaints, treatment, or a diagnosis of tinnitus.  In so 
concluding, it appears that the RO failed to consider the 
provisions of 38 U.S.C.A. § 1154.

The veteran has offered statements and testimony to the 
effect that he was exposed to acoustic trauma in service 
which took place during combat with the enemy in Vietnam.  
His military record confirms his participation in combat, as 
reflected by the fact that he was awarded the Combat 
Infantryman Badge.  In such cases, lay evidence of in-service 
incurrence or aggravation of a disease or injury shall be 
accepted if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the lack of 
official record of such incurrence or aggravation during 
service.  38 U.S.C.A. § 1154.  Accordingly, the Board accepts 
as true the veteran's lay statements to the effect that he 
sustained acoustic trauma in service and that he experienced 
tinnitus in service.

In hearing testimony presented in April 2002, the veteran 
testified that the onset of his tinnitus was in service, due 
to acoustic trauma, and that his currently diagnosed tinnitus 
is related to service.  In a VA medical record dated in May 
2000, he gave a 30-year history of tinnitus.  For the sole 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, supra.  
Accordingly, the veteran's lay statements regarding 
chronicity are accepted as true, but only for the limited 
purpose of assessing whether new and material evidence has 
been submitted with which to reopen the claim.  Generally, 
when evaluating a service connection claim on the merits, 
evidence of a chronic condition must be medical.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In this case, upon consideration of the totality of the 
evidence and the provisions of 38 U.S.C.A. § 1154, the Board 
concludes that new and material evidence has been submitted.  
The claim is therefore reopened.  The adjudication of the 
veteran's claim does not end with a finding that new and 
material evidence has been submitted.  Once a claim is 
reopened, the VCAA provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA (codified at 38 U.S.C.A. § 
5103A).  Here, as noted in the Introduction, the Board is 
undertaking additional development with respect to the 
underlying claim of service connection, and will issue a 
separate decision once that development is complete.

B.  Service Connection for Headaches

The veteran has contended that he suffers from migraine 
headaches, and that his headaches resulted from acoustic 
trauma and/or an injury to his head during active service.  

The record reflects that the veteran served as an armor 
reconaissance specialist in the Republic of Vietnam and that 
he was awarded the Combat Infantryman Badge.  Accordingly, as 
above, the Board finds that he is a combat veteran within the 
meaning of 38 U.S.C.A. § 1154(b).  Applicable law therefore 
mandates that his proffered account of any combat-related 
injuries must be accepted unless inconsistent with the 
circumstances, conditions, or hardships of service, or unless 
the Board finds by clear and convincing evidence that a 
particular combat-claimed event did not occur.  38 U.S.C.A. § 
1154(b).

The service medical records include complaints of headaches 
in service, associated with flu symptoms and sinus problems 
and in conjunction with a head injury and laceration of the 
scalp.  The veteran also states that he sustained acoustic 
and concussive trauma, causing headaches, while serving on 
combat duty in Vietnam.  These lay accounts are consistent 
with the circumstances and conditions of service at that 
time, and, because there is no clear and convincing evidence 
of record indicating that such trauma did not occur, the 
Board finds that the veteran's proffered account must be 
accepted as fact in this case.  Accordingly, the presence of 
headaches in service is factually established.

The record also includes a current diagnosis of migraine 
headaches.  Therefore, the critical inquiry in this case is 
whether the veteran's currently diagnosed migraine headaches 
are related to service, specifically claimed as acoustic 
and/or concussive trauma sustained therein.  

The record shows that, after service, the earliest clinical 
documentation of complaints of headaches was in 1999.  In an 
April 2000 VA medical record, the veteran himself dated the 
onset of his post-service headaches to approximately 
July 1999.  In his April 2002 hearing testimony, he estimated 
that the onset of his headaches was somewhere between 1996 
and 2000.   

In this case, no competent evidence has been presented 
establishing an etiological link between service, including 
headaches and acoustic and concussive trauma sustained 
therein, and the currently manifested headaches.  No 
physician has linked the veteran's current complaints of 
headache pain to active service.  Moreover, there is nearly a 
30-year gap between service and the earliest post-service 
documentation of complaints, treatment, and diagnosis of 
headaches.  As discussed above, application of the provisions 
of 38 U.S.C.A. § 1154 does not negate the requirement that 
competent medical evidence tending to show a nexus between a 
current disability and service be presented.

In effect, the only evidence purporting to connect service 
and the veteran's currently manifested headaches are his own 
statements.  The Court has held that even where a veteran 
asserts continuity of symptomatology since service, medical 
evidence is required to establish "a nexus between the 
continuous symptomatology and the current claimed 
condition."  See McManaway v. West, 13 Vet. App. 60, 66 
(1999).  The veteran has been very specific in asserting that 
he suffers from migraine headaches and that they are related 
to service.  While the Board does not doubt the sincerity of 
the veteran's contentions in this regard, any determination 
as to the existence of a disability and its medical causation 
must be based upon competent medical testimony or 
documentation.  In a November 1999 medical record, a medical 
history of head trauma and headaches in service, as reported 
by the veteran, was recorded by a medical professional.  
However, evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence."  See Leshore v. Brown, 8 Vet. App. 406, 
409 (1995).  

In a claim of service connection, medical evidence must 
establish that a current disability exists, and that the 
disability is related to a period of active military service.  
Competent medical evidence has not been presented 
establishing that the veteran's currently diagnosed migraine 
headaches are related to active service.  38 U.S.C.A. §§ 
1110; 38 C.F.R. § 3.303.  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  Given the number of 
years between service and the first post-service documented 
treatment for headaches, and the lack of nexus evidence 
linking any current headache disorder to service, the Board 
finds the preponderance of the evidence is against the 
veteran's claim.  Accordingly, the claim is denied.

ORDER

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for tinnitus, and 
the claim is reopened.

Entitlement to service connection for migraine headaches is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

